Citation Nr: 1107079	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  03-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for a service-
connected fracture of the right third, fourth and fifth 
metacarpals, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1995 to May 2002 and from January 2003 to January 2006.
This case comes before the Board of Veterans Appeals (the Board) 
on appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, inter alia, granted service connection for a 
fracture of the right third, fourth and fifth metacarpals and 
assigned a 10 percent rating.

The Veteran was scheduled for a Travel Board hearing at the RO in 
November 2003.  He cancelled the hearing in October 2003 because 
he had been called back to active duty.

This claim was remanded by the Board in February 2005, November 
2005, and June 2009 for additional development.  The Veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's service-connected fracture of the right third 
metacarpal is manifested by pain, cramping, and stiffness; 
ankylosis and/or amputation of the finger is not shown.

2.  The Veteran's service-connected fracture of the right fourth 
metacarpal is manifested by pain, cramping, and stiffness; 
ankylosis and/or amputation of the finger is not shown. 

3.  The Veteran's service-connected fracture of the right fifth 
metacarpal is manifested by pain, cramping, and stiffness; 
ankylosis and/or amputation of the finger is not shown. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected fracture of the right third metacarpal have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2010).  

2.  The criteria for a compensable rating for service-connected 
fracture of the right fourth metacarpal have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5230 (2010).  

3.  The criteria for a compensable rating for service-connected 
fracture of the right fifth metacarpal have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2010). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in February 2005, November 2005, and June 2009.  In 
essence, the Board instructed the agency of original jurisdiction 
(AOJ) to: determine whether the Veteran was still on active duty; 
ascertain whether the Veteran wants a personal hearing; request 
service treatment records from the Veteran's second period of 
active duty; inform the Veteran of the most recent change in the 
regulations governing his claim; and schedule the Veteran for a 
VA examination to determine the current severity of his fracture 
of the right third, fourth and fifth metacarpals.  The AOJ was 
then to readjudicate the claim.

Documentation of the Veteran's second period of active duty from 
January 2003 to January 2006 was subsequently associated with the 
claims folder.  The AMC sent the Veteran a letter in March 2006 
requesting that he "Please tell us whether or not you want a 
personal hearing in regards to your claim."  The Veteran 
subsequently moved; a copy of the letter was mailed to his new 
address in October 2006.  He did not respond.  The Veteran's 
service treatment records from his second period of active duty 
were subsequently associated with the claims folder, he was 
notified of the regulation changes in an April 2009 supplemental 
statement of the case, and the Veteran presented for a VA hand 
examination in September 2009.  The AMC subsequently 
readjudicated the claim in a June 2010 supplemental statement of 
the case.

Thus, all of the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting 
that where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).

Duties to Notify and Assist

In correspondence dated in August 2002 and May 2005, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In light of 
the Board's denial of the Veteran's claim, no effective date will 
be assigned, so there can be no possibility of any prejudice to 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Additionally, as this claim is the appeal of an initial rating, 
fully satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based on 
all the evidence in June 2010.  The Veteran was able to 
participate effectively in the processing of his claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete notice been provided 
at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with VA examinations throughout 
the appeal period, most recently in September 2009.  The reports 
of these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted appropriate evaluations of the Veteran, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
these examination reports are adequate for purposes of rendering 
decisions in the instant appeals.  See 38 CF.R. § 4.2 (2010); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  As noted above, he cancelled 
his request to present personal testimony.  Therefore, the duties 
to notify and assist have been met.  

Analysis

The Veteran essentially contends that his service-connected 
fracture of the right third, fourth and fifth metacarpals is more 
disabling than contemplated by the current 10 percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7 (2010).  

When evaluating musculoskeletal disabilities based on limitation 
of motion, a higher rating must be considered where the evidence 
demonstrates functional loss due to pain, weakness, excess 
fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 
and 4.45, if such factors are not contemplated in the relevant 
rating criteria. The diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45.  Additionally, the rule against pyramiding does 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995). However, if 
the maximum disability rating available based on symptomatology 
that includes limitation of motion has been assigned, 
consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Since the initial grant of service connection, the fracture of 
the right third, fourth, and fifth metacarpals has been assigned 
a 10 percent disability evaluation.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the Board will consider entitlement to "staged 
ratings."  

The Veteran's disability has been evaluated under Diagnostic Code 
5299-5228.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  In 
this case, Diagnostic Code 5299 is used to identify 
musculoskeletal disorders that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities under 
the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Diagnostic 
Code 5228 pertains to limitation of motion of the thumb.  38 
C.F.R. § 4.71a, Diagnostic Code 5228 (2010).  

As noted herein and further discussed below, the Veteran has been 
service-connected for fracture of the right third, fourth, and 
fifth metacarpals, and as such the disability is not analogous to 
limitation of the motion of the thumb.  The assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Accordingly, the Board finds that the Veteran's 
disability is better evaluated under Diagnostic Codes 5229 and 
5230 which provide, respectively, for evaluation based on 
limitation of motion of the index or long finger, and limitation 
of motion of the ring or little finger.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5229, 5230 (2010).  The regulations also provide 
that if there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluation.  See 
preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 at 
Note (5) (2010).  Therefore, the Board will separate the 
Veteran's disability as three different disabilities:  for the 
long finger (third metacarpal), for the ring finger (fourth 
metacarpal), and for the little finger (fifth metacarpal).  

For VA purposes, for the index, long (middle), ring, and little 
fingers (digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the hand 
is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MP) and proximal interphalangeal (PIP) 
joints flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only joints 
in these positions are considered to be in favorable position.  
For digits II through V, the MP joint has a range of zero to 90 
degrees of flexion, the PIP joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of flexion.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1).  When 
two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents the 
overall disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher level 
of evaluation when the level of disability is equally balanced 
between one level and the next higher level.  Id. at Note (2). 

On VA examination in September 2002, the Veteran was able to take 
his thumb and touch his fingers without painful limitation.  He 
was able to only touch his second and third fingers to his palm 
due to stiffness, and his fourth and fifth fingers could not 
touch his palm due to stiffness.  Motor strength in the fifth 
digit, MP was 4-5/5, but the PIP/DIP was 3/5, and the fourth 
digit MP was 5/5, but PIP/DIP was 3/5, and the third digit was 
5/5.  Abduction was 3-4/5 and adduction was 3-4/5.  X-ray reports 
reflected mild deformity of the distal fourth and fifth 
metacarpals compatible with old healed fractures; there was no 
arthritis seen.  A diagnosis of fracture head of the right third, 
fourth, and fifth metacarpal was noted.  

On VA examination in September 2009, the Veteran reported that he 
experienced cramping, stiffness, and pain in his fingers with 
prolonged activities for which he took medication.  On 
evaluation, the examiner observed that the fourth and fifth 
digits and the fourth and fifth metacarpal heads appeared to be 
slightly shortened and angulated.  On range of motion testing, 
the Veteran demonstrated full extension to flexion to 70 degrees 
of the fourth and fifth MP joints with stiffness but not pain at 
70 degrees (on the left, he demonstrated flexion to 90 degrees at 
the MP joint of the fourth and fifth digits without painful 
limitation).  He had full range of motion of ht PIP and DIP 
without painful limitation, and slightly decreased grip strength 
of the right when compared to the left.  There was no evidence of 
any scissoring or crossover with hand closure.  The Veteran was 
neurovascularly intact with no tenderness to palpation in this 
region, and range of motion during passive, active, and 
repetitive motion was the same.  There was no additional 
functional impairment secondary to weakness, fatigability, 
incoordination, or flare-ups.  There was no use of an assistive 
device, incapacitating episodes, or radiation of the pain.  

X-rays revealed the third metacarpal fracture to be healed and in 
anatomic position.  There was mild dorsal residual angulation of 
the fourth and fifth metacarpal neck, and head region was 
slightly shortened but the fracture alignment was within 
clinically acceptable limits.  The impression was headed third, 
fourth, and fifth metacarpal fracture. 

Based on the evidence, the Board finds that an evaluation in 
excess of the current 10 percent evaluation for the right third 
(long finger) metacarpal is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.  As the Veteran has been assigned 
the maximum allowable rating for limitation of motion, a higher 
rating may not be assigned for increased impairment of function 
upon repetitive movement under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnston, 10 Vet. App. at 84-85.  In any case, the September 2009 
VA examiner noted that there was no additional functional 
impairment secondary to weakness, fatigability, incoordination, 
or flare-ups.  Furthermore, the Board observes that there are no 
findings of ankylosis or amputation of this finger. 

For similar reasons, compensable ratings are not warranted for 
the right fourth metacarpal (ring finger) and right fifth 
metacarpal (little finger).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5230.  The Veteran has demonstrated slight loss of range of 
motion of these joints.  In any case, any limitation of motion in 
these digits is assigned maximum noncompensable ratings under 
Diagnostic Code 5230.  As there is no ankylosis or amputation of 
any portion of these digits, a compensable rating is also not 
warranted under those provisions.  Also, there is no indication 
of functional impairment secondary to weakness, fatigability, 
incoordination, or flare-ups. 

Moreover, as the Veteran has demonstrated nearly full range of 
motion in his fingers, there is no evidence of ankylosis to 
warrant a higher evaluation under the diagnostic codes for 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5222, 5223, 
5226, 5227 (2010); see also Lewis v. Derwinski, 3 Vet. App. 259, 
259 (1992) (noting that ankylosis means immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure).  Nor is there evidence of amputation of the long 
finger, ring finger, or little fingers to provide a higher 
evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5154, 5155, 5156 (2010).  

In summary, the Board finds that the Veteran is entitled to a 
compensable rating for right third (long finger) metacarpal, 
noncompensable rating for the right fourth metacarpal (ring 
finger), and a noncompensable rating for right fifth metacarpal 
(little finger).  As the combined ratings do not exceed the 
rating for amputation of such digits, individually or in 
combination, the amputation rule has not been violated.  See 38 
C.F.R. §§ 4.25, 4.68 (2010).

Extraschedular Consideration

Additionally, the evidence of record does not raise the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
That regulation applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for a 
particular disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional or unusual disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Here, the rating criteria found in Diagnostic Codes 5229 and 5230 
reasonably describe the Veteran's disability level and 
symptomatology.  Furthermore, the competent evidence does not 
demonstrate that his finger disabilities cause marked 
interference with his activities of daily living, over and above 
what it is contemplated by the schedule.  During the September 
2009 VA examination, the Veteran indicated that his occupation 
involves computer work and that he had cramping, stiffness, and 
pain with activities, like typing.  However, any effect on his 
occupation is already contemplated by the ratings schedule and 
the disability evaluations assigned.  Additionally, his finger 
disabilities have not required frequent hospitalizations, nor 
have they otherwise produced impairment unrecognized by the 
schedule.

On the whole, the evidence does not support the proposition that 
the Veteran's service-connected finger disabilities present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extraschedular rating under 38 
C.F.R. 
§ 3.321(b)(1) (2010).  Rather, his disability picture is 
contemplated by the rating schedules, and the schedular 
evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Referral for extraschedular consideration is not 
warranted.

Finally, the Board is cognizant of the ruling of the Court of 
Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In Rice, the Court held that a claim for a total rating 
based on unemployability due to service-connected disability 
(TDIU), either expressly raised by the Veteran or reasonably 
raised by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an increased 
rating.  In this case, the Veteran has not argued, and the record 
does not otherwise reflect, that the Veteran's disabilities 
render him totally unemployable.  Accordingly, the Board 
concludes that a claim for TDIU has not been raised.


ORDER

An increased disability evaluation for service-connected fracture 
of the right third metacarpal, currently evaluated 10 percent 
disabling, is denied.  

An increased disability evaluation for service-connected fracture 
of right fourth metacarpal, currently evaluated noncompensable, 
is denied.  

An increased disability evaluation for service-connected fracture 
of right fifth metacarpal, currently evaluated noncompensable, is 
denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


